Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In view of Applicant’s arguments on page 5 of Remarks filed on 05/18/2021, the claim objections in the previous office action (Non-Final Rejection) dated 02/23/2021 are hereby withdrawn.

Response to Arguments
Applicant’s arguments on pages 6-7 of Remarks filed on 05/18/2021, with respect to claim 1, have been considered but are moot because new passages are being cited from the current prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20180241223) in view of Mach (US 20160336807).

Regarding claim 1, Bae discloses that “A method for cooperative use of a wireless communication interface and a wireless charging interface, wherein the wireless charging interface supports a first searching mode and a second searching mode, the method comprising: Searching, by a wireless docking station, for a wireless communication device that supports the wireless communication interface (Bae, in at least Fig. 7 shows wireless communication interface and wireless charging interface are supported, and [0046]: … a wireless charging pad …, and [0170]: long beacon and short beacon… are two searching modes).”
Bae does not expressly disclose that response to finding any wireless communication device that supports the wireless communication interfacein which searching is performed with a limited power less than a normal power; and response to finding no wireless communication device that supports the wireless communication interfacein which searching is performed with the normal power.
Mach, in the same field of endeavor, teaches that “response to finding any wireless communication device that supports the wireless communication interfacein which searching is performed with a limited power less than a normal power; and response to finding no wireless communication device that supports the wireless communication interfacein which searching is performed with the normal power (Mach, in at least Fig. 1 and entire [0092]: the wireless power outlet 100, after the detection (e.g., by an analog ping), initiates a sliding ping procedure, in which initially, the wireless power outlet emits low-energy digital pings. If no response is received from the secondary unit 200, the wireless power outlet 100 gradually reduces the frequency of subsequent pings, thereby increasing their energy, wherein low-energy digital pings have less power (limited power) than the subsequent pings whose powers (normal power) are increased).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Mach’ teachings in the method or device of Bae so that different searching modes comprising different searching transmission powers can be utilized to detect wireless devices in various radius ranges.

Regarding claim 3, Mach further teaches that “The method of claim 1, further comprising: If any wireless charging device that supports the wireless charging interface and any wireless communication device that supports the wireless communication interface has been found, charging, by the wireless docking station, according to a first charging mode; and If any wireless charging device that supports the wireless charging interface and no wireless communication device that supports the wireless communication interface has been found, charging, by the wireless docking station, according to a second charging mode (Mach, Fig. 2 and [0101-0107]: first charging mode 350, and second charging mode (380) when initial digital pings do not engage secondary unit (340), wherein the first ping supports the wireless interface and the device is to be charged).”

Regarding claim 4, Mach further teaches that “The method of claim 3, further comprising: When charging any wireless charging device according to the second charging mode, searching, by the wireless docking station, for a wireless communication device that supports the wireless communication interface; and if any wireless communication device has been found, changing from the second charging mode to the first charging mode (Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface).”

Regarding claim 5, Mach further teaches that “The method of claim 4, further comprising: Before searching for a wireless communication device, pausing the charging of the wireless charging device according to the second charging mode (Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface, wherein PMA charging is paused until another wireless interface is detected, which is the second ping).”

Regarding claim 6, Mach further teaches that “The method of claim 3, further comprising When charging any wireless charging device according to the first charging mode, searching, by the wireless docking station, for a wireless communication device that supports the wireless communication interface; and if no wireless communication device is found, changing from the first charging mode to the second charging mode (Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface).”

Regarding claim 7, Bae further discloses that “The method of claim 4, wherein the wireless docking station is connected to more than one antenna that is configured to support the searching for any wireless communication device that supports the wireless communication interface (Bae, in at least [0083]: … antenna for NFC…; and in at least Fig. 7: both PTU and PRU have antennas).”

Regarding claim 8, Mach further teaches that “The method of claim 1, wherein the first charging mode supports charging with limited charging power less than normal charging power, and wherein the second charging mode supports charging with the normal charging power (Mach, in at least Fig. 2 and [0103-0107]: transfers power according to WPC standard in response to the first ping satisfying the wireless interface, and transfer power according to PMA higher power standard is response to the second ping satisfying the wireless interface; and Figs. 2 & 3: ).”

Regarding claim 9, Bae further discloses that “The method of claim 1, further comprising: When charging any wireless charging device according to the first charging mode and/or the second charging mode, determining, by the wireless docking station, if charging of any wireless charging device is still required; and if charging of any wireless charging device is no longer required and/or no wireless charging device is found, refrain from charging (Bae, in at least [0013]: … when the battery is being fully charged, wireless power transfer is stopped, wherein it is very obvious that charging is still required before the battery is gully charged and it is very obvious that charging cannot be performed and needs to be stopped if there is no wireless device to be charged).”

Regarding claim 11, Bae further discloses that “The method of claim 1, wherein the wireless docking station is a Multi Function Smartdevice Terminal, MFST (Bae, in at least Fig. 3A and [0067]: … a wireless power transfer system according to an embodiment may include a power transfer unit 1000… The transfer-side controller 103 may include a sensing unit for sensing impedance, voltage, and current information, and a wireless communication unit, wherein the wireless power system 1000 is construed as a multi-function smartdive since it can performs multiple functions such as communication, sensing impedance, controlling power transfer, etc.).” Applicant is invited to further specify what an MFST is.

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11 above.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 11 above.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7 above.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 17 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20180241223) and Mach (US 20160336807) in view of Niessen (US 20170061142).

Regarding claim 10, Bae and Mach disclose that the features of claim 1, but do not disclose that The method of claim 1, wherein the wireless communication interface is a Near Field Communication, NFC, interface, and/or wherein the wireless charging interface is a Qi interface and/or supports an interface according to a Wireless Power Consortium, WPC, standard.
Niessen teaches that “The method of claim 1, wherein the wireless communication interface is a Near Field Communication, NFC, interface, and/or wherein (Niessen, in at least [0026]: NFC device 108, Qi standard developed Wireless Power Consortium WPC).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Niessen’s teaching in the method of Bae and Mach so that the wireless device can be charged according to a proper charging mode based on the kind of wireless interface capability/standard and/or industrial wireless charging standards.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG-CHANG SHIUE/           Primary Examiner, Art Unit 2648